3/17/2015                                                                      TDCJ Offender Details

                                                                                                       TDCJ Home
                                                                                                                          41,35 s-d33
                                                                                                                            New Offender Search
        Texas Department of Criminal Justice




   Offender Information Details
     Return to Search list




   SID Number:                                                            03891679

   TDCJ Number:                                                           01968576

   Name:                                                                  COOKS.DANNY EARL

   Race:                                                                   B

   Gender:                                                                 M

   DOB:                                                                    1970-01-14

   Maximum Sentence Date:                                                 2019-03-19

   Current Facility:                                                       FORMBY

   Projected Release Date:                                                2016-07-10

   Parole Eligibility Date:                                               2014-10-15

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at this time.

   Scheduled Release Type:                                             Will be determined when release date is scheduled.

   Scheduled Release Location:                                         Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:
      Offense                        nff                           Sentence           r       .        Case      •Sentence (YY-
         Date                        unense                             Dgte          county            Nq>         MM-DD)
                                                                                                         87-
      1987-06-29                       THEFT                         1988-02-17       LUBBOCK                        10-00-00
                                                                                                       406,672

                                                                                                         87-

http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=03891679                                                               1/2
3/17/2015                                                                     TDCJ Offender Details

   | 1987-06-29                       THEFT                        1988-02-17        LUBBOCK          406,672   10-00-00


                                                                                                        92-
      1991-12-28                BURG VEHICLE                       1993-12-14        LUBBOCK                    8-00-00
                                                                                                      414417


   I 2001-05-22          UNAUTH USE OF MTR VEH                     2001-07-19        POTTER       43,953-B      2-00-00

                          UNAUTH USE OF MOTOR
     2004-03-11                                                    2004-07-02        POTTER       48,876-B      3-00-00
                                VEHICLE

     2004-03-11             CREDIT CARD ABUSE                      2004-07-02        POTTER       48,877-B      3-00-00

   I 2007-04-22          EVAD ARREST/DETN VEH                      2007-09-10        WICHITA      45,702-C      3-00-00

   I 2007-04-22              THEFT $1,500-$20,000                  2007-09-10        WICHITA      45,702-C      3-00-00

                          EVADING ARREST/DETN                                                          2011-
      2011-03-30                                                   2011-10-11        LUBBOCK                    180 Days
                               WA/EHICLE                                                              430996

                                                                                                       2012-
      2011-12-08         UNAUTH USE OF VEHICLE                     2012-05-17        LUBBOCK                    1-08-00
                                                                                                      433622

   I 2014-03-19                    BURG BLDG                       2014-11-24        POTTER       69,426-E      5-00-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadminGp.tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminalprosecution.


                                                New Offender Search                  TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=03891679                                         2/2